UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4096


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TROY LEE PORE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:14-cr-00294-WO-5)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, SMITH GILES PLLC, Graham, North Carolina, for Appellant. Michael
Francis Joseph, Assistant United States Attorney, Angela Hewlett Miller, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Troy Lee Pore appeals the district court’s judgment revoking his supervised release

for a second time and imposing a sentence of 30 months’ imprisonment. Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but questioning the reasonableness of Pore’s sentence. We

affirm.

          “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).        “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id.

          “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Id.

(footnote omitted). “[A] revocation sentence is substantively reasonable if the court

sufficiently states a proper basis for its conclusion that the defendant should receive the

sentence imposed.” Id. (alteration and internal quotation marks omitted).

          We conclude that the district court did not err in imposing a 30-month sentence.

The district court properly calculated Pore’s policy statement range as 18 to 24 months’

imprisonment, based on a Grade A violation and his criminal history category of III, U.S.

                                               2
Sentencing Guidelines Manual § 7B1.4(a), p.s. (2018) (revocation table). The court

properly considered defense counsel’s arguments, explained the selected sentence in terms

of the revocation-relevant statutory factors, and imposed a sentence within the statutory

maximum pursuant to 18 U.S.C. § 3583(e)(3). Further, the district court thoroughly

explained its rationale for imposing the above-policy-statement-range sentence, noting

Pore’s history of noncompliance, the seriousness of the violations of Pore’s conditions of

supervised release, and the need to protect the public.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the judgment of the district

court. This court requires that counsel inform Pore, in writing, of the right to petition the

Supreme Court of the United States for further review. If Pore requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Pore. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3